Citation Nr: 0320799	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  02-10 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased disability rating for 
hypertension, currently rated as 10 percent disabling.

2.  Entitlement to the assignment of a higher initial 
disability rating for coronary artery disease, currently 
rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel



INTRODUCTION

The veteran had active duty service from October 1963 to 
April 1984.

This case comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2002 rating decision rendered by 
the Honolulu, Hawaii, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran appeared and testified 
in December 2002 before the undersigned Veterans Law Judge, 
sitting in Honolulu, Hawaii.

The Board observes that pursuant to a September 2002 
statement in support of claim, the veteran filed a claim of 
entitlement to service connection for a bilateral shoulder 
disability secondary to his service-connected coronary artery 
disease.  As it appears that a rating decision on this issue 
yet to be rendered, the matter is hereby referred to the RO 
for appropriate action. 


REMAND

A review of the claims file reveals that only VA examination 
conducted on the veteran, dated in December 2001, is 
inadequate for purposes of properly evaluating the veteran's 
cardiovascular disabilities.  Specifically, the December 2001 
VA examination did not undertake the studies necessary to 
evaluate the veteran under 38 C.F.R. § 4.104, Diagnostic 
Codes 7005, 7017, and 7101.  Under the circumstances of this 
case, the Veterans Claims Assistance Act of 2000 Pub. L. No. 
106-475, 114 Stat. 2096 (2000) provides that the veteran 
should be afforded the appropriate medical examination.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  Therefore, in order to 
properly evaluate the veteran's cardiovascular disability in 
accordance with federal law and regulations, a new VA 
examination of the veteran should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) and the 
applicable VA regulations (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
found in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 are fully satisfied.  As part 
of the notice required under the new law, 
the RO should inform the veteran that it 
would be helpful for him to identify any 
VA or private medical records not already 
of record that may be relevant to his 
claim.  The notice should also identify 
the type of evidence needed for the 
veteran to show that he meets the 
criteria for the next higher ratings.  
The RO should also conduct any additional 
development of this case that is deemed 
necessary.

2.  The RO should obtain any VA medical 
records concerning the veteran's 
treatment for his cardiovascular 
disability since December 2001 that are 
not already of record.  The RO should 
also ask the veteran to identify any 
relevant private medical records, and 
obtain copies of any such records.

3.  The veteran should be scheduled for a 
VA cardiovascular examination to evaluate 
his claims of entitlement to higher 
disability ratings for his coronary 
artery disease and hypertension, each 
rated separately as 10 percent disabling.  
The examiner should review the claims 
file, examine the veteran, and undertake 
all clinical tests or studies deemed 
necessary to evaluate the degree of 
disability experienced by the veteran.  
In evaluating the veteran's disability, 
specific reference should be made to the 
appropriate diagnostic criteria of 
38 C.F.R. § 4.104, Diagnostic Codes 7005, 
7017, and 7101.  

4.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claims.  If any benefit sought 
is denied, a supplemental statement of 
the case should be issued and the matter 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




